                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MAXIME EDWARD DALOUCHE,                          )
         Petitioner,                             )
                                                 )
vs.                                              )       No. 3:20-CV-2914-N-BH
                                                 )
JIMMY JOHNSON,                                   )
         Respondent.                             )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §

2241, received on September 22, 2020 (doc. 3), is DISMISSED without prejudice for lack of

jurisdiction.

        A certificate of appealability (COA) is not required for a federal detainee to appeal the

denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F. 424, 425 (5th Cir.

2005). If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

        SIGNED this 28th day of May, 2021.



                                                      UNITED STATES DISTRICT JUDGE
